THIRD DIVISION
                            MILLER, P. J.,
                      MCFADDEN and MCMILLIAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      May 27, 2016




In the Court of Appeals of Georgia
 A16A0368. HOBBS v. GREAT EXPRESSIONS DENTAL
     CENTERS OF GEORGIA, P. C.

      MCMILLIAN, Judge.

      Terry E. Hobbs, Sr. appeals following the dismissal of his complaint for failure

to file an expert affidavit pursuant to OCGA § 9-11-9.1. We now affirm in part and

reverse in part as more fully set forth below.

      We review a trial court’s ruling on a motion to dismiss de novo, viewing all

well-pled allegations in the complaint as true. Fortson v. Freeman, 313 Ga. App. 326,

326 (721 SE2d 607) (2011). The record shows that Hobbs filed a verified complaint

against appellee Great Expressions Dental Centers of Georgia, P. C. (“Great

Expressions”) asserting claims for breach of contract, fraud, breach of covenant of

good faith and fair dealing, punitive damages, and attorney fees. Hobbs supported his
claims by detailed allegations concerning the failure of Great Expressions’s dentists

to properly perform and complete implant and related dental procedures. Great

Expressions answered and moved to dismiss Hobbs’ complaint, arguing that Hobbs’

claims sounded in professional negligence and therefore required an expert affidavit

pursuant to OCGA § 9-11-9.1. The trial court granted Great Expressions’s motion

based solely on Hobbs’ failure to comply with OCGA § 9-11-9.1.

      On appeal, Hobbs argues that the trial court erred because his complaint does

not assert a claim for professional malpractice and instead is based on Great

Expressions’ failure to “live up to its end of the bargain” by failing to provide Hobbs

the services he paid for. However, the gist of Hobbs’ breach of contract claim is that

Great Expressions dentists provided sub-standard care by negligently performing and

failing to complete the services for which he paid. As our appellate courts have

explained before, the expert affidavit requirement contained in OCGA § 9-11-9.1 (a)

applies to “any action for damages alleging professional malpractice,” based on the

failure to perform professional services in accordance with the applicable standard

of care, including breach of contract claims. Fortson, 313 Ga. App. at 328 (although

complaint stated various causes of action, expert affidavit required because substance

of complaint raised only claim for professional negligence); Hodge v. Jennings Mill,

                                          2
Ltd., 215 Ga. App. 507, 509 (451 SE2d 66) (1994) (trial court erred by denying

motion to dismiss breach of contract claim “to the extent it sounded in malpractice”);

Crawford v. Johnson, 227 Ga. App. 548, 551 (2) (a) (489 SE2d 552) (1997)

(Regardless of nomenclature, claim asserted by a plaintiff that is predicated on

allegations “that the defendant-professional . . . rendered negligent professional

services” falls within the ambit of OCGA § 9-11-9.1 (a).). Accordingly, the trial court

did not err by dismissing Hobbs’ breach of contract claim based on his failure to

support this claim with the expert affidavit required by OCGA § 9-11-9.1.

      Hobbs also argues that an expert affidavit is not required to support a fraud

claim.1 Hobbs is correct that our appellate courts have repeatedly held that it is

unnecessary to file an expert affidavit with a complaint asserting claims for

intentional misconduct or acts against a professional, including claims for fraud and

misrepresentation. Labovitz v. Hopkinson, 271 Ga. 330, 334 (3) (519 SE2d 672)

(1999); Walker v. Wallis, 289 Ga. App. 676, 678 (658 SE2d 217) (2008); Murrah v.

Fender, 282 Ga. App. 634, 635 (1) (639 SE2d 595) (2006); Hodge, 215 Ga. App. at

509. As to his fraud claim, Hobbs alleged in part that Great Expressions “made

      1
       Hobbs also filed a claim for breach of covenant of good faith and fair dealing
but does not challenge the dismissal of that claim. Accordingly, we do not reach this
issue.

                                          3
intentional misrepresentations . . . in an attempt to deceive Plaintiff into continuing

to patronize Great Expressions . . . after sub-standard service had been provided to

Plaintiff,” and that such “misrepresentations were intended to deceive the Plaintiff of

the services provided and believe that Great Expressions . . . was not responsible for

the issues with the sub-standard service that had been provided.” Thus, Hobbs alleged

that Great Expressions engaged in intentional conduct designed to deceive him while

he was a patient there. Accordingly, Hobbs was not required to file an expert affidavit

to support his fraud claim, and the trial court erred by dismissing his fraud claim

based on this failure.2

      Judgment affirmed in part and reversed in part. Miller, P. J., and McFadden,

J., concur.




      2
        Great Expressions also argues that Hobbs’ fraud claim should be dismissed
because, by asking for a refund, Hobbs cannot show that he justifiably relied on any
alleged misrepresentation. However, Great Expressions did not raise this contention
in its motion to dismiss and reply brief in the trial court, and the trial court dismissed
the complaint based solely on a failure to comply with OCGA § 9-11-9.1.
Accordingly, we will not engage in a right for any reason analysis of this issue.
Pfeiffer v. Ga. Dept. of Transp., 275 Ga. 827 (573 SE2d 389) (2002) (even in the
context of de novo review, we do not apply the right for any reason rule to uphold an
order of the trial court based on a ground not raised below).

                                            4